Citation Nr: 1744461	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  16-25 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative joint disease and intervertebral disc syndrome (lumbar spine disability).

2. Entitlement to an initial rating in excess of 20 percent for right lower extremity radiculopathy associated with a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1944 to December 1946, to include service in Europe during World War II.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).


FINDINGS OF FACT

1. The Veteran's lumbar spine disability results in the functional equivalent of forward flexion of the thoracolumbar spine to 30 degrees or less, particularly when considering his functional impairment during flare-ups.

2. The symptoms of the Veteran's right lower extremity radiculopathy most nearly approximate moderately-severe incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1. The criteria for the assignment of a disability rating of 40 percent, but no higher, for a lumbar spine disability have been met.  38 U.S.C.S. §§ 1155, 5103A, 5107 (LexisNexis); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243-5242 (2017); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Burton v. Shinseki, 25 Vet. App. 1 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

2. The criteria for the assignment of a disability rating of 40 percent, but no higher, for right lower extremity radiculopathy have been met.  38 U.S.C.S. §§ 1155, 5103A, 5107 (LexisNexis); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Codes 8520, 8620 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Lumbar Spine Disability 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.S. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

Where, as here, a Veteran expresses dissatisfaction with the assignment of an initial rating following an award of service connection for a disability, separate, or "staged," ratings can be assigned.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Presently, the Veteran's low back disability is rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5243-5242-the diagnostic codes for degenerative arthritis of the spine and intervertebral disc syndrome (IVDS).  Under this hyphenated diagnostic code, the Veteran's lumbar spine disability could be rated under either (1) the formula for rating IVDS based on incapacitating episodes, or (2) the general rating formula for diseases and injuries of the spine.  The Board finds the general rating formula to be more appropriate because while the Veteran has been diagnosed with IVDS, the record does not show that he suffered from any incapacitating episodes as defined in Note 1 to Diagnostic Code 5243.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 ("For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.").

Under the general rating formula, a 10 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, if a claimant has muscle spasm, guarding, or localized tenderness that does not result in abnormal gait or abnormal spinal contour; or, a vertebral body fracture is present with loss of 50 percent or more of the height.  A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, if a claimant has muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less; or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  Lastly, a 100 rating is warranted where there is unfavorable ankylosis of the entire spine.  

Note 5 to the general rating formula defines unfavorable ankylosis as "a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spinal column is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching."  Note 5 to the general rating formula also clarifies that "[f]ixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis." 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher evaluation in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Court of Appeals for Veterans Claims (Court) in Mitchell v. Shinseki explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  25 Vet. App. 32; see also 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the Veteran or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

As provided in a May 2017 statement, the Veteran contends that his lumbar spine disability is severe and, thusly, warrants a disability rating in excess of 10 percent.  After carefully reviewing the record, the Board agrees and will grant the Veteran's lumbar spine disability a 40 percent rating for the entire claim period.  

Turning to the evidence of record, the Veteran was afforded three VA examinations during the claim period.  During the first of these examinations in January 2013, the Veteran reported a daily aching and burning pain in his back.  The Veteran stated that he had flare-ups of sharp, twisting pain when his back gave out about every 6 to 8 months.  Such episodes lasted between 5 to 10 days unless he visited a chiropractor.  At that time, the Veteran was treating his back pain with over-the-counter pain medications, stretching exercises, and the use of a Stairmaster to strengthen his legs.  The examiner diagnosed the Veteran with age-related degenerative changes, degenerative disc disease, and retrolithisis of the L5 and S1 vertebrae and opined that these diagnoses were not related to service.  Nonetheless, the examiner recorded the following measurements during initial range of motion testing: forward flexion to 85 degrees with no objective evidence of painful motion; extension to 25 degrees with no objective evidence of painful motion; right lateral flexion to 30 degrees with objective evidence of painful motion visible at 30 degrees; left lateral flexion to 30 degrees with no objective evidence of painful motion; right lateral rotation to 30 degrees with objective evidence of painful motion visible at 30 degrees; and left lateral rotation to 30 degrees with no objective evidence of painful motion.

The examiner noted that the Veteran was able to perform repetitive-use testing and said testing did not result in additional limitation in the range of motion of the Veteran's thoracolumbar spine.  The examiner observed localized tenderness and pain to palpation but did not observe any guarding or muscle spasms.  The examiner noted less movement than normal and pain on movement as functional loss or impairment of the back as a result of his lumbar spine disability.  The examiner then stated that the Veteran occasionally used a cane when walking long distances and that the Veteran's back condition would prohibit him from engaging in physicially-demanding occupations.

Moving to the next VA examination of record in November 2014, the Veteran reported chronic back pain continuously since service.  The Veteran reported flare-ups of severe back pain, mainly on the right side of his body, with the pain radiating into his right leg.  The Veteran again reported that he visited a chiropractor to relieve the pain during a flare-up.

The examiner recorded the following results during initial range of motion testing: forward flexion to 70 degrees with objective evidence of painful motion visible at 35 degrees; extension to 10 degrees with no objective evidence of painful motion; right lateral flexion to 10 degrees with objective evidence of painful motion visible at 0 degrees; left lateral flexion to 15 degrees with no objective evidence of painful motion; right lateral rotation to 20 degrees with objective evidence of painful motion visible at 15 degrees; and left lateral rotation to 20 degrees with no objective evidence of painful motion.  The examiner noted that the Veteran was able to perform repetitive-use testing and said testing did not result in additional limitation in the range of motion of the Veteran's thoracolumbar spine.  

The examiner then recorded the following functional losses: less movement than normal; pain on movement; disturbance of locomotion; interference with sitting, standing, and weight-bearing.  Additionally, the Veteran displayed tenderness in his low back to palpation and muscle spasms that did not result in abnormal gait or an abnormal spinal contour.  Guarding was not present as well as ankylosis.

Lastly, the examiner diagnosed the Veteran with degenerative arthritis of the lumbar spine and IVDS with no incapacitating episodes within the past 12 months.  The examiner then opined that these conditions would impact the Veteran's ability to work as it would be difficult for him to stand, walk, lift, or bend.

Finally, during a VA examination in March 2016, the Veteran was diagnosed with degenerative arthritis of the lumbar spine, IVDS without any incapacitating episodes, and right lower extremity radiculopathy.  The Veteran stated that he had a constant dull ache in his lower back.  Additionally, he discussed periods of intermittent sharp pain radiating down his right leg.  Regarding current treatment, the Veteran stated that he continued to see a chiropractor for adjustments frequently and took over-the-counter medication as needed for pain.

The Veteran then reported flare-ups and described two specific incidents.  Firstly, he experienced sharp back pain after working in his yard about 6 to 8 months ago.  Secondly, he stated that running a vacuum cleaner for about 15 to 20 minutes could aggravate his lower back.  

During initial range of motion testing, the Veteran displayed the following results: forward flexion to 70 degrees; extension to 10 degrees; right lateral flexion to 20 degrees; left lateral rotation to 20 degrees; right lateral rotation to 10 degrees; left lateral rotation to 15 degrees.  The examiner commented that the Veteran experienced pain during all tested movements, but did not mark where objective evidence of pain first began.  The Veteran performed repetitive-use testing, but did not have any additional loss in range in motion after 3 repetitions.

Apart from range of motion testing, the examiner noted objective evidence of pain with weight bearing and tenderness to palpation on the right-sided paraspinal muscles.  The noted tenderness did not cause an abnormal gait or abnormal spinal contour.  Guarding, muscle spasms, and ankylosis were not observed.  

The examiner then noted that the Veteran regularly used a cane as a result of his lumbar spine disability.  Lastly, the examiner stated that the Veteran's ability to work was impacted as the Veteran could no longer do prolonged weight bearing, bending, and stooping.  

From the disability picture presented by the Veteran's VA examinations discussed above, the Veteran's lumbar spine disability most approximates the criteria for a 20 percent disability rating.  Specifically, during the November 2014 VA examination, forward flexion of the thoracolumbar spine was limited to 35 degrees when considering when objective evidence of pain was first visible. 

As to this determination, the Board acknowledges that the March 2016 VA examination was inadequate to the extent that the examiner noted pain with all movements during initial range of motion testing, but did not record when pain was first displayed.  As such, the Board finds the March 2016 VA examination's range of motion testing figures to be of less probative value.

Moving beyond the VA examination reports, the Board notes that the Veteran has submitted multiple lay statements describing his lumbar spine disability.  Specifically, in November 2012, the Veteran's spouse stated that she met the Veteran in 1947 and, for the entire period she has known him, the Veteran had had back problems.  Further, the Veteran's spouse stated that when the Veteran is experiencing a flare-up, the Veteran sits in a reclining chair and can only stand up if she physically pulls him out of the chair.

Next, in a May 2017 statement, the Veteran described his symptoms during episodic flare-ups.  Specifically, the Veteran stated that during a flare-up he cannot walk, stand, or sit down.  He described severe pain and stated that only adjustments by a chiropractor provide relief.  Further, the Veteran stated that, regardless if he is experiencing a flare-up, he cannot walk without a cane or walker.  Additionally, he no longer could do many household chores and got winded simply from walking to the mailbox outside of his home.

As laypersons, the Veteran and his spouse are competent to report on all things of which they have personal knowledge derived from their own senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 38 C.F.R. § 3.159(a)(2).  In this case, the Veteran and his spouse are competent to report and describe the Veteran's flare-ups as well as the Veteran's daily difficulties and an inability to complete routine household tasks.  The Board also finds the Veteran and his spouse credible as their statements are facially plausible, internally consistent, and consistent with the bulk of the other evidence of record.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In applying the medical and lay evidence described above, in order to warrant the next higher rating of 40 percent, forward flexion of the thoracolumbar spine must be limited to 30 degrees or less, or there must be favorable ankylosis of the entire thoracolumbar spine.  On those criteria alone, the Veteran does not warrant an increased rating of 40 percent as the record is absent a finding of favorable ankylosis and, at most, forward flexion of the thoracolumbar spine was limited to 35 degrees.

Nevertheless, the November 2012 and May 2017 lay statements discussed above do demonstrate pain on motion and stiffness during flare-ups limiting the Veteran's ability to stand, sit, lie down, and ambulate.  Additionally, regardless if he is experiencing a flare-up, the Veterans lumbar spine disability limits his ability to complete routine tasks.  In consideration of the holdings in DeLuca, Mitchell, and Burton, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for a rating of 40 percent are met for the entire claim period due to this additional loss of function. To that extent, the Veteran's claim will be granted.

On the other hand, the Board finds that the criteria for a rating higher than 40 percent are not met.  Specifically, the record is bare or any evidence of favorable or unfavorable ankylosis of the thoracolumbar spine or the entire spine.  Additionally, although the Board above granted an evaluation of 40 percent based upon additional functional loss due to pain, stiffness, and sleep disturbances, granting a further increased rating based upon DeLuca and its progeny is not applicable where-as here-a higher rating requires ankylosis or incapacitating episodes.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Although the Board finds that a rating in excess of 40 percent is not warranted by the appropriate rating criteria, the Board notes that-as the Veteran's representative discussed in May 2017-in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321; see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Court has set out a three-part test, based on 38 C.F.R. § 3.321(b)(1), for determining whether a claimant is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Board finds that the applicable rating criteria adequately contemplate the manifestations of the Veteran's lumbar spine disability.  Specifically, the Veteran's pain and additional functional loss are contemplated under 38 C.F.R. §§ 4.40 and 4.59 and the Board has assigned a rating of 40 percent based upon these regulations' mandates.  Accordingly, the rating criteria are adequate to evaluate the Veteran's lumbar spine disability and referral for extraschedular consideration is not warranted.

Thus, for all of the above reasons, and resolving all doubt in the Veteran's favor, the Board finds that the weight of the evidence supports an initial rating of 40 percent, but no higher, for a lumbar spine disability for the entire claim period.  As such, the Veteran's claim will be granted.  38 U.S.C.S. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a.

Right Lower Extremity Radiculopathy

As stated previously, disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.S. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Currently, the Veteran is in receipt of a 20 percent disability rating for right lower extremity radiculopathy.

This rating was assigned pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 5299-8520.  The Board finds 38 C.F.R. § 4.124a, Diagnostic Code 8620-the diagnostic code for sciatic neuritis-to be more appropriate as Dr. George, a chiropractor who sees the Veteran on a regular basis, classified the Veteran's right lower extremity radicular pain as neuritis in September 2012 correspondence.

38 C.F.R. § 4.123 provides that the maximum rating which may be assigned for neuritis will be that equal to severe incomplete paralysis.  Accordingly, under Diagnostic Code 8620, a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  Comparatively, a 40 percent rating is assigned for moderately-severe incomplete paralysis.  Lastly, a 60 percent rating is assigned for either severe incomplete paralysis with marked muscular atrophy; or complete paralysis, with the foot dangling and dropping, no active movement possible of the muscles below the knee, and flexion of the knee weakened or lost.

In this case, after thoroughly reviewing the evidence of record, the Board finds that the Veteran's right lower extremity radiculopathy most nearly approximates moderately-severe incomplete paralysis of the sciatic nerve-warranting the assignment of a 40 percent rating.  Accordingly, the Board will grant the Veteran's claim to this extent.

Turning to the evidence of record, during the January 2013 VA thoracolumbar spine examination, the examiner stated that the Veteran did not have radiculopathy.  During testing, the Veteran did not have decreased muscle strength, muscle atrophy, diminished reflexes, or decreased sensory abilities in either lower extremity.  Additionally, straight leg raise testing was negative.

Comparatively, during the November 2014 thoracolumbar spine examination, the Veteran discussed his chronic back pain and commented that, during flare-ups, he suffered from severe back pain that radiated down into his right leg.  A physical examination of the lower extremities revealed normal muscle strength, no muscle atrophy, and normal knee and ankle deep tendon reflexes.  But, a sensory examination revealed decreased sensation in the right lower leg and ankle.  Additionally, a straight leg raising test was positive on the right side.

The November 2014 examiner then stated that the Veteran had right lower extremity radiculopathy involving the right-sided sciatic nerve roots.  Although the examiner characterized the radiculopathy as moderate, he stated that the Veteran suffered from severe intermittent pain in the right lower extremity.

Lastly, during a March 2016 thoracolumbar spine examination, the Veteran described constant dull lower back pain, with intermittent sharp pain radiating down his right leg.  The Veteran then recalled a specific incident in December 2014 where he developed right foot pain and cramping after walking 20 minutes in the store.  The Veteran stated that he had increased pain in his right lower extremity ever since that incident.  During the examination, muscle strength testing provided normal results and no muscle atrophy was present.  The Veteran's deep tendon reflexes were normal bilaterally as well.  However, a sensory examination showed decreased sensation in the Veteran's right lower leg, ankle, foot, and toes.  Additionally, the Veteran produced a positive result during straight leg raise testing of the right lower extremity.

The examiner then noted that the Veteran had right lower extremity radiculopathy involving the sciatic nerve, characterized by moderate constant and intermittent pain.  The examiner characterized the overall level of severity as moderate.

Turning to the other evidence of record, in September 2012, Dr. George stated that the Veteran had reoccurring pain and muscles spasms with sciatic neuritis in the right lower extremity.  

In May 2017 and November 2012 statements, the Veteran and his spouse each described severe lower back pain radiating into the Veteran's right lower extremity, resulting in the Veteran's right leg feeling like it became shorter than his left leg.

Within the context of Diagnostic Code 8620, the terms "mild," "moderate," and "severe" are not defined.  Rather than applying a mechanical formula, the Board must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

In the instant case, the Board acknowledges that in the November 2014 and March 2016 VA examination reports, the examiners classified the Veteran's right lower extremity radiculopathy as moderate.  However, the Board disagrees with this characterization of the level of severity when considering the examination reports within the context of the whole record.  Instead, the Board finds the Veteran's right lower extremity radiculopathy to be more analogous to moderately-severe incomplete paralysis of the sciatic nerve, warranting the assignment of a 40 percent rating.  See 38 C.F.R. §§ 4.123, 4.124a, Diagnostic Code 8620.


This determination is based primarily upon the finding of the November 2014 examiner that the Veteran suffered from severe intermittent pain in his right leg.  Additionally, the Veteran displayed decreased sensation in his right lower extremity during both the November 2014 and March 2015 VA examinations  The Board finds this characterization or moderately severe incomplete paralysis to be consistent with the Veteran and his spouse's lay statements of record.  As such, to this extent, the Veteran's claim will be granted.  

On the other hand, the Board finds that the Veteran is not entitled to the next higher rating, 60 percent, as his right lower extremity radiculopathy is not more analogous to severe incomplete paralysis or complete paralysis.  Specifically, the record is absent any findings of: marked muscular atrophy; foot dangling and dropping; an inability to actively move the muscles below the knee; or weakened or nonexistent flexion of the knee.  Thus, to this extent, the Veteran's will be denied.  Id.

Similar to the Veteran's lumbar spine disability claim, in May 2017, the Veteran's representative discussed the possibility of referral for extraschedular consideration for the Veteran's right lower extremity radiculopathy.  However, in this instance, the Board finds that referral for extraschedular consideration is not warranted as the Veteran's symptoms are adequately contemplated by the rating criteria.  Specifically, as described above, the evidence has shown pain and loss of sensation in his right lower extremity.  38 C.F.R. § 4.123 characterizes neuritis as "loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating[.]"  These criteria are used when contemplating the assignment of a 40 percent rating under Diagnostic Code 8620.  Thus, a referral is not warranted.

Accordingly, for all of the above reasons, and resolving all doubt in the Veteran's favor, the Board finds that the weight of the evidence supports an initial rating of 40 percent, but no higher, for right lower extremity radiculopathy for the entire claim period.  The Veteran's claim will be granted.  38 C.F.R. §§ 4.123, 4.124a, Diagnostic Code 8620.


ORDER

An initial disability rating of 40 percent, but no higher, for a lumbar spine disability is granted for the entire claim period.

An initial disability rating or 40 percent, but no higher, for right lower extremity radiculopathy is granted for the entire claim period.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


